Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 1 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re Chapter ll
Achaogen, Inc., Case No. 19-10844 (BLS)
Debtor.l Re: D.I. 30

 

ORDER PURSUANT TO SECTIONS 105, 363, 364, 365 AND 541 OF THE
BANKRUPTCY CODE, BANKRUPTCY RULES 2002, 6004, 6006 AND 9007 AND
DEL. BANKR. L.R. 2002-1 AND 6004-1 (A) APPROVING BIDDING PROCEDURES
FOR THE SALE OF SUBSTANTIALLY ALL ASSETS OF DEBTOR; (B) APPROVING
PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT, ASSIGNMENT OR
REJECTION OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED
LEASES; (C) SCHEDULING THE AUCTION AND SALE HEARING; (D) APPROVING
FORMS AND MANNER OF NOTICE OF RESPECTIVE DATES, TIMES, AND

PLACES IN CONNECTION THEREWITH,' AND gEL GRANTING RELATED RELIEF
Upon the Debtor’s Motl`on for an Order Pursuant T 0 Sections 105, 363, 364, 365 and

541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L,R.
2002-1 and 6004-1 (A) Approvl`ng Bl`ddl`ng Proceduresfor the Sale ofSubstantially All Assets of
Debtor,' (B) Approving Proceduresfor the Assumption and Assl`gnment, Assignment or Rejectl`on
of Desl`gnated Executory Contracts and Unexpl'red Leases;(C) Scheduling the Auction and Sale
Hearing,' (D) Approvl`ng F arms and Manner of Notice ofRespectl`ve Dates, Times, and Places in
Connectl`on Therewl'th; and (E) Grantl`ng Related Rell'ef (the “Mg”);z and the Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing
Order of Reference from the United States District Court for the District of Delaware dated as of
February 29, 2012; and the Court having found this matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2) and the Court may enter an order consistent With Article III of the United

 

l The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
purposes of this Chapter ll Case is l Tower Place, Suite 400, South San Francisco, CA 94080.

2 Capitalized terms used but not defined herein have the meanings given to such terms in the Motion or Bidding
Procedures (as defined below), as applicable

 

 

 

C<:;lSe 19-10844-BLS DOC 123 Filed 05/01/19 Page 2 Of 10

States Constitution; and the Court having found that venue of this proceeding and the Motion in
this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having considered
the statements of counsel, the First Day Declaration, any objections raised, and the evidence
presented at the Bidding Procedures Hearing; and it appearing that the relief requested in the
Motion is reasonable and in the best interests of the Debtor’s bankruptcy estate, its creditors and
other parties in interest; and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY FOUND AND DETERMINED THAT:

A. The Debtor has articulated good and sufficient reasons for, and the best interests
of its estate, creditors, and other parties in interest will be served by the Court granting the relief
requested in the Motion to be approved pursuant to this Bidding Procedures Order.

B. Under the circumstances, and particularly in light of the extensive marketing done
by the Debtor and its advisors of the Purchased Assets prior to the date hereof, the Bidding
Procedures enable the Debtor to maximize the value of its assets for the benefit of all
stakeholders and constitute a reasonable, sufficient, adequate and proper means to provide
potential competing bidders with an opportunity to submit bids, and are reasonably calculated to
enable the Debtor to pursue higher or otherwise better offers for the Purchased Assets.

C. The Debtor’s option to accept a Stalking Horse Bid in the Debtor’s business
judgment (upon consultation with the DIP Lender and the Committee) and, upon such
designation and after consultation with the DlP Lender and the Committee, seek Bankruptcy
Court approval of any Bid Protections on an emergency basis are reasonably calculated to enable
the Debtor to further maximize the value of its assets by providing the opportunity to set the
floor for bids and contributing to a robust auction process, for the benefit of the Debtor’s estate,

creditors, and other parties in interest.

 

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 3 of 10

D. The Debtor’s estate will suffer harm if the relief requested in the Motion to be

 

approved by this Bidding Procedures Order is not granted.

E. The Debtor has articulated good and sufficient reasons for, and the best interests
of its estate and stakeholders will be served by, the Court scheduling or fixing dates pursuant to
this Bidding Procedures Order for the (i) Bid Deadline (as defined below), (ii) Sale Objection
Deadline (as defined below), (iii) Auction, (iv) Assignment Objection Deadline, and (v) Sale
Hearing.

F. The Sale Notice and Assignment and Rejection Notice are reasonably calculated
to provide the Sale Notice Parties, the other Contract Counterparties, and other interested parties
with proper notice of the (i) Bidding Procedures, (ii) Auction, (iii) Assignment and Rejection
Procedures (including with respect to Cure Costs and the Assignment ()bjection Deadline), (iv)
Sale Hearing, and (v) Sale.

G. The Motion and this Bidding Procedures Order comply with all applicable
provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of Bankruptcy
Practice and Procedure for the United States Bankruptcy Court for the District of Delaware (the
“Local Rules”).

H. Due, sufficient and adequate notice of the relief granted herein has been given to
all parties in interest.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

I. All formal and informal objections, if any, to the relief requested in the Motion

that have not been withdrawn, waived, or settled are overruled on the merits.

  

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 4 of 10

2. The Bidding Procedures, which are attached hereto as E)ML and incorporated
herein by reference, are hereby approved in all respects and shall govern all bidders and bids,
including those that may be submitted by Qualified Bidders at the Auction.

3. Qualified Bidders seeking to submit bids for the Purchased Assets must do so in
accordance with the terms of the Bidding Procedures and this Bidding Procedures Order.

4. As set forth in the Bidding Procedures, the Debtor has the option, but is not
required to, designate a Stalking Horse Bidder in the Debtor’s business judgment (in consultation
with the DIP Lender and the Committee) up to and including seven (7) days prior to the Bid
Deadline, Notwithstanding anything to the contrary in the Bidding Procedures or this Bidding
Procedures Order, if the Debtor designates a Stalking Horse Bidder, the Debtor shall within one
(l) day thereof, deliver to AP3-SF2 South, LLC (the “Landlord”) the required adequate
assurance of future performance information received from the Stalking Horse Bidder under
Section III of the Bidding Procedures, and the Landlord shall have until the Assignment
Objection Deadline to object to (i) the amount of cure proposed to be paid to the Landlord in
connection with the assumption and assignment of any unexpired lease entered into between the
Debtor and Landlord, if any, and (iii) the adequacy of the adequate assurance of future
performance provided by the Stalking Horse Bidder.

5. To the extent the Debtor designates a Stalking Horse Bidder, the Debtor shall
within one (l) day thereof file the Stalking Horse Bidder Notice and, upon consultation with the
DIP Lender and the Committee, seek Bankruptcy Court approval of any Bid Protections on an
emergency basis. The Stalking Horse Bidder Notice, if filed, shall also include a copy of the

Stalking Horse Bidder’s Qualified Bidder Purchase Agreement, which competing Qualified

  

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 5 of 10

Bidders must then use as the basis to submit their Qualified Bids, and shall include modifications
to the bidding and auction procedures necessary to account for the Stalking Horse Bid.

6. Notwithstanding that it may contain terms and conditions which may be
inconsistent with the requirements for a Qualified Bid or other provisions of the Bidding
Procedures, but subject to any applicable consent rights of the DIP Lender, if the Debtor accepts
a Stalking Horse Bid, such Stalking Horse Bid shall be deemed to constitute a Qualified Bid and
such Stalking Horse Bidder shall be deemed to be a Qualified Bidder; provided, that the Debtor
may not accept any bid without consulting the DIP Lender and the Committee.

7. The deadline for all competing bidders to submit a Qualified Bid (other than a
Stalking Horse Bid) is May 29, 2019, at 4:00 p.m. (prevailing Eastem Time) (the “_}§_i_d
Deadline”), as further governed by the Bidding Procedures. Notwithstanding anything to the
contrary in the Bidding Procedures or this Bidding Procedures Order, with respect to each
Qualified Bid received by the Bid Deadline, the Debtor shall within one (l) day following the
Bid Deadline, deliver to the Landlord the required adequate assurance of future performance
information received by from each such Qualified Bidder under Section III of the Bidding
Procedures, and the Landlord shall have until the Auction Objection Deadline to
(i) object to the outcome of the Auction, (ii) the amount of any cure proposed to be paid to the
Landlord in connection with the assumption and assignment of any unexpired lease entered into
between the Debtor and Landlord, if any, and (iii) the adequacy of the adequate assurance of
future performance provided by any Qualified Bidder.

8. As further governed by the Bidding Procedures, if more than one Qualified Bid is

received by the Bid Deadline, the Debtor will hold the Auction on June 3, 2019, at 10:00 a.m.

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 6 of 10

(prevailing Pacific Time) in accordance with the Bidding Procedures at the offices of Hogan
Lovells US LLP, 4085 Campbell Ave #100, Menlo Park, CA 94025.

9. Promptly following the conclusion of the Auction (and not later than one (l) days
thereafter), the Debtor shall promptly file with the Court the Supplement described in the
Bidding Procedures, but shall not be required to serve the same on any parties-in-interest in this
Chapter 11 Case; provided, that the Debtor shall consult with the DIP Lender and the Committee
prior to filing the Supplement.

10. If the Debtor receives only one (1) Bid that is a Qualified Bid (which may be a
Stalking I-Iorse Bid, as applicable), the Debtor, in its business judgment upon consultation with
the DIP Lender and the Committee, shall (i) notify all Potential Bidders and the Bankruptcy
Court in writing that (a) the Auction is cancelled and (b) such Qualified Bid is the Successful
Bid, and (ii) seek authority at the Sale Hearing to consummate the Sale transactions with such
Qualified Bidder contemplated by its Qualified Bidder Purchase Agreement (or the Stalking
Horse Bidder Purchase Agreement, as applicable).

ll. The Debtor shall obtain entry of the Sale Order no later than June 6, 2019.
Following the conclusion of the Auction, with the consent of the Successful Bidder and subject
to the Milestones (as defined in the interim and final orders, as applicable, authorizing the Debtor
to obtain post-petition financing (the “DIP Order”)), or as otherwise approved by the Bankruptcy
Court, the Sale Hearing may be adjourned or rescheduled without notice by an announcement of
the adjourned date at the Sale Hearing or by filing a notice on the docket for this Chapter ll
Case. At the Sale Hearing, the Debtor shall present the Successful Bid to the Bankruptcy Court

for approval.

 

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 7 of 10

12. The Debtor is hereby authorized to conduct the Sale without the necessity of
complying with any state or local transfer laws or requirements

13. The Sale Notice and Assignment and Rejection Notice substantially in the forms
attached hereto as Exhibit 2 and Exhibit 3, respectively, to this Bidding Procedures Order, are
approved in all respects. No other or further notice of the Bidding Procedures, Assignment and
Rejection Procedures, the Sale Hearing, relevant objection or other deadlines, or the Sale is
required.

14. To be considered, any objection to the Sale for all issues other than the outcome
of the Auction must (a) comply with the Bankruptcy Rules and the Local Rules, (b) be made in
writing and filed with the Court, and (c) be filed on or before May 30, 2019, at 5:0() p.m.
(prevailing Eastern Time) (the “Sale Objection Deadline”). Any objections to the outcome of the
Auction must (a) comply with the Bankruptcy Rules and the Local Rules, (b) be made in writing
and filed with the Court, and (c) be filed on or before June 5, 2019, at 12:00 p.m. (prevailing
Eastern Time) (the “Auction Obiection Deadline”).

15. The failure of any objecting person or entity to timely file an objection prior to
the Sale Objection Deadline shall be a bar to the assertion at the Sale Hearing or thereafter of any
objection to the relief requested by the Debtor, or the consummation and performance of the Sale
of the Purchased Assets to the Successful Bidder, including the transfer of the Purchased Assets
free and clear of all liens, claims, interests and other encumbrances (with the same to attach to
the cash proceeds of the Sale to the same extent and with the same order of priority, validity,
force and effect which they previously had against the Purchased Assets, subject to the rights and
defenses of the Debtor and the Debtor’s estate with respect thereto), and the Debtor’s assumption

and assignment of the Transferred Contracts to the Successful Bidder; provided, however, any

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 8 of 10

party in interest may raise an objection to the outcome of the Auction on or before the Auction
Objection Deadline.

16. No Qualified Bidder or any other person or entity, other than a potential Stalking
Horse Bidder, if any, shall be entitled to any expense reimbursement, break-up fee, termination
or other similar fee or payment in connection with the Sale.

17. The Assignment and Rejection Procedures, as described in the Motion, are hereby
approved in all respects. The failure to specifically include or reference any particular provision
of the Assignment and Rejection Procedures in this Bidding Procedures Order shall not diminish
or impair the effectiveness of such provision, it being the intent of the Court that the Assignment
and Rejection Procedures be authorized and approved in their entirety.

18. As further governed by the Assignment and Rejection Procedures, the
Assignment Objection Deadline is May 30, 2019, at 5:00 p.m. (prevailing Eastern Time). If a
timely objection is filed and cannot be resolved consensually, such objection will be resolved at a
hearing to be held on June 6, 2019, or on such other date prior to or after the Sale Hearing as the
Court may designate. Any Contract Counterparty that fails to file an Assignment Objection by
the Assignment Objection Deadline in accordance with the Assignment and Rejection
Procedures (i) shall be deemed to have forever waived and released any right to assert an
Assignment Objection, (ii) to have consented to the assumption and assignment, or assignment,
as the case may be, of their Transferred Contract without the necessity of obtaining any further
order of the Bankruptcy Court, and (iii) shall be forever barred and estopped from (a) objecting
to the Cure Amount set forth on the Cure Schedule with respect to the Transferred Contract,

(b) seeking additional amounts arising under the Transferred Contract prior to the closing from

 

 

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 9 of 10

the Debtor or Successful Bidder, and (c) objecting to the assumption and assignment, or
assignment, as the case may be, of its Transferred Contract to the Successful Bidder.

19. Notwithstanding anything to the contrary contained herein or in the Bidding
Procedures, nothing herein or in the Bidding Procedures shall modify the terms and conditions of
the DIP Order in connection with any sales of any assets of the Debtor. Nothing herein shall
amend or modify any provisions, tenns, or conditions of the DIP Order or DIP Loan Documents
(as defined in the DIP Order), and, without limiting the foregoing, the rights of the DIP Lender
and the Prepetition Lender in connection with any sales of the Debtor’s assets, including credit
bidding rights, are incorporated herein by reference. If the DlP Lender submits a bid for all or
any portion of the Purchased Assets, the DIP Lender shall waive any consultation rights it has
with the Debtor under the Bidding Procedures or this Bidding Procedures Order with respect to
such Purchased Assets and shall no longer be a Notice Party until the DIP Lender revokes such
bid. The Debtor shall obtain the prior written consent of the DIP Lender prior to the Debtor’s
acceptance of any bid (including a Stalking Horse Bid, Qualified Bid, Successful Bid or Back-
Up Bid) that provides for less than $30 million of cash proceeds at the closing thereof; provided,
however, that notwithstanding anything herein to the contrary, the Committee shall have the
right at any time, including during the Auction, to seek the Court’s intervention to the extent that
the DIP Lender’s exercise or threatened exercise of such consent is being utilized by the DIP
Lender to prevent the Debtor from accepting a bid that the Committee believes to be “higher and
better” (and the rights of all parties to oppose such relief are fully reserved).

20. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or
6006(d), the terms and conditions of this Bidding Procedures Order shall be immediately

effective and enforceable upon its entry. Notwithstanding anything to the contrary in the

 

Case 19-10844-BLS Doc 123 Filed 05/01/19 Page 10 of 10

Bidding Procedures or this Bidding Procedures Order, the Landlord shall have until the Auction
Objection Deadline to object to the applicability of Bankruptcy Rules 6004(h) or 6006(d) to the
Sale Order.

21. The Debtor is authorized and empowered to take such steps, expend such sums of
money and do such other things as may be necessary to implement and effectuate the terms and
requirements established and relief granted in this Bidding Procedures Order.

22. To the extent of any inconsistences between the Bidding Procedures and this
Bidding Procedures Order, this Bidding Procedures Order shall govern.

23. The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the Bidding Procedures or this Bidding Procedures Order.

Dated: i`_' i\:\ a- ,2019
Wilmington, Del ware

/

 
  

 

~ HoNo B B`RENDAN L. sHANNoN
ITED sTATEs BANKRUPTCY JUDGE

   

10

 

